IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-50286
                           No. 96-50287
                           No. 96-50568
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

RENE GARZA BOTELLO,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. SA-92-CR-207
                        - - - - - - - - - -
                          October 29, 1996
Before GARWOOD, JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Rene Garza Botello, federal prisoner # 34404-080, appeals

the district court’s denial of his motion for reconsideration of

the denial of his motion for a new trial, his motion requesting

the district court to take judicial notice, and his motion for

subpoena duces tecum.   Botello has filed motions for leave to

proceed in forma pauperis (IFP) on appeal in each of his three

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-50286
                            No. 96-50287
                            No. 96-50568
                                - 2 -

appeals.    We liberally construe Botello’s district court motions

as one motion for a new trial.    See, e.g., United States v.

Lopez, 842 F.2d 755, 757 (5th Cir. 1988).    Because the district

court granted Botello’s IFP motion in No. 96-50287 and because

his motions are liberally construed as one motion for new trial,

Botello’s IFP motions are DENIED as unnecessary.

     Botello’s motions to consolidate his appeals are GRANTED.

His request for a stay is DENIED as unnecessary.

     Botello argues that the district court abused its discretion

in denying his motion for a new trial based on newly discovered

evidence.    We have reviewed the record and the district court’s

opinion and find no reversible error.      United States v. Botello,

No. SA-92-CR-207 (W.D. Tex. October 30, 1995, March 29, 1996,

April 3, 1996, April 17, 1996).

     Botello’s appeals are without arguable merit and are thus

frivolous.    See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Because Botello’s appeals are frivolous, they are

DISMISSED.    See 5th Cir. R. 42.2.

     MOTION TO CONSOLIDATE APPEALS GRANTED; IFP MOTIONS DENIED AS
     UNNECESSARY; STAY DENIED AS UNNECESSARY; APPEALS DISMISSED
     AS FRIVOLOUS.